Case 7:16-cr-00832-KMK Document 150 Filed 08/26/19 Page 1 of 4

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States Courthouse
300 Quarrapas Street
White Plains, New York 10601]

August 23, 2019

REQUEST TO BE FILED UNDER SEAL
BY EMAIL & HAND

The Honorable Kenneth M. Karas MEM O EN DORS ED

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States y. Nicholas Tartaglione, 84 16 Cr. 832 (KMK)

Dear Judge Karas:

The Government respectfully submits this letter to update the Court regarding the available
housing for the above-referenced defendant within the Bureau of Prisons (“BOP”),

By way of background, beginning on December 20, 2016, the defendant was housed at the
Metropolitan Correctional Center in Manhattan (the “MCC”. On January 25, 2017, the defendant
was transferred to the Metropolitan Detention Center in Brooklyn (the “MDC”), The defendant
remained at the MDC until January 22, 2018, at which point he was transferred back to the MCC,
where he remains to date. During his pretrial detention, the defendant has incurred five
disciplinary sanctions. First, on June 20, 2017, he was sanctioned for Mai! Abuse. Second and
third, on October 10, 2017, he was sanctioned for two separate instances of Giving or Accepting
Money Without Authorization, Fourth, on April 4, 2018, he was sanctioned for Fighting with
Another Person. Fifth, on August 1, 2019, he was sanctioned for Possession of a Hazardous Tool
(Cell Phone). As a result of his most recent infraction, the defendant must remain in disciplinary
segregation within a Special Housing Unit (“SHU”) until September 14, 2019.

Since the August 21, 2019 conference in this case, the United States Marshals Service
(“USMS”) and the Government have been in contact with the Lega! Departments at both the MDC
and the MCC. Based on those communications, the Government understands that the MDC is
willing to accept the defendant back at its facility. However, the MDC has indicated that even
after his disciplinary time in the SHU expires on September 14, 2019, the MDC would likely keep
the defendant in administrative status detention in the SHU unless and until the MDC can identify
a general population unit where the defendant can be safely housed. In particular, the MDC Legal
Department and Warden have provided the following explanation for their determination that the
defendant will likely remain in the SHU should he be transferred to the MDC:

 
Case 7:16-cr-00832-KMK Document 150 Filed 08/26/19 Page 2 of 4

August 23, 2019
Page 2 of 4

MDC Brooklyn has serious concerns regarding Tartaglione’s
placement in general population. First, Tartaglione is a former law-
enforcement officer. His status as prior law-enforcement poses a
serious threat to Tartaglione’s personal safety. In addition, not only
is Mr. Tartaglione prior law-enforcement, such status is well known
because he is the subject of a high-profile prosecution. Said
prosecution has been made higher-profile given the recent media
attention he has received following recent events at MCC New
York. Such media attention, including numerous statements by his
attorney that his client has information to provide authorities, may
further jeopardize his well-being in general population. Even an
appearance that he is willing to cooperate with law enforcement
officials, coupled with his status as a prior law-enforcement official,
may make him a greater target for inmate violence.

Notwithstanding MDC Brooklyn’s need to protect Mr. Tartaglione
from inmates in the general population who might wish to cause
him, or anyone like him, harm, the institution must also ensure the
safety and security of the rest of the population and the public, While
in custody, Mr. Tartaglione has committed five (5) disciplinary
infractions for which he has been sanctioned. He has also been
investigated for harassing inmates on his previous general
population unit at MDC Brooklyn. It has also been reported to us
by the United States Attorney’s Office that Mr. Tartaglione should
not be housed with inmates who are cooperators.

Given the totality of the circumstances—the nature and severity of
his alleged crimes, his status as former law-enforcement, the high
profile nature of his criminal case, the current media attention
surrounding his alleged willingness to talk to authorities about
events at MCC New York, his disciplinary history, and his
behavioral history in general population—Mr, Tartaglione would
likely remain in SHU at MDC Brooklyn after the completion of his
disciplinary segregation sanction.

The MDC indicated that its staff would regularly review the defendant’s administrative
detention status and seek to identify a general population unit where he could be safely housed.
Upon identifying such a unit, the MDC would allow the defendant to leave the SHU and be housed
in general population. Given the concerns detailed by the MDC, however, it appears unlikely that
such a general population unit would be identified.

With this understanding in mind, the Government has asked the MDC to provide details
regarding the conditions of confinement within the MDC SHU. In response, the MDC Legal
Department has indicated that the defendant would be housed with a cellmate in a cell with a
window. The defendant would be permitted to keep five books, three magazines, and one
newspaper in his cell. The defendant would be permitted to purchase certain items from
commissary. The defendant would be offered recreation for one hour per day, five days per week,

 
Case 7:16-cr-00832-KMK Document 150 Filed 08/26/19 Page 3 of 4

August 23, 2019
Page 3 of 4

which would take place on a recreation deck that is fully enclosed but allows for fresh air and
sunlight. The defendant would be able to review his discovery on a computer in the SHU upon
request.

Additionally, the MDC Legal Department has indicated that there are three attorney
visiting rooms available for its SHU inmates, Although the defendant has lost social visiting
privileges as a result of his most recent disciplinary infraction, the MDC Warden had indicated
that if meetings with the defendant’s family are necessary for preparation of the defense in this
case, defense counsel may make a written request explaining the need for the visit. Such requests
will be reviewed on a case-by-case basis by the Warden. If approved, any such visit will take
place in a non-contact social visiting room in the SHU,

The Government has also consulted with the MCC Legal Department since the August 21,
2019 conference, Based on those communications, the Government understands that upon
completion of the defendant’s disciplinary sanction in the SHU on September 14, 2019, the MCC
is prepared to place the defendant in a general population unit because the MCC has identified a
unit that it views as a safe housing option for the defendant. The MCC Legal Department has
further indicated that should the defendant remain at the MCC, they will continue to work with
defense counsel and the Government to address any concerns that arise regarding legal visits and
the conditions of confinement.

The Government has informed defense counsel, Bruce Barket, Esq., of the positions of the
MDC and the MCC, In response, Mr. Barket has indicated that he would like additional time to
discuss these matters with the defendant, the defense team, the Government, and the Legal
Departments of the MCC and MDC, Following those discussions, the defense will indicate
whether they continue to request that the defendant be transferred to the MDC or whether they
would prefer to forego a transfer at this time. Should the Court have any questions or require any
additional information regarding these matters, the Government will promptly provide additional
updates.

 
Case 7:16-cr-00832-KMK Document 150 Filed 08/26/19 Page 4 of 4

August 23, 2019
Page 4 of 4

Because this letter provides details regarding the transfer and movements of inmates within
the BOP, the Government respectfully requests that this letter be filed under seal to ensure the
continued security of BOP operations. The Government has consutted with Mr. Barket, who
indicated he consents to this request for sealing.

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

By: /s/Maurene Comey
Maurene Comey
Jason Swergold
Assistant United States Attorneys

Cc: Counsel of record (by email)
Adam Johnson, Esq. (by email)
Stephanie Scannell, Esq, (by email)
Nicole McFarland, Esq. (by email)
Holly Pratesi, Esq. (by email)
Supervisory Deputy U.S. Marshal Stuart Smith (by email)

The Clee oF Gurt is dicrrkad to tempsecl, Fie,
this Latter undor cel . The, qperawnuns iS Jicrgkeal

jo Ble x Laker, bey gfea] 014, eqlain~ # HS
chert wey tix lear Jord permenant rn
ade qeals “We ee spkent posse TH poet

 

 
